        Case 4:18-cr-00069-BMM Document 59 Filed 01/27/21 Page 1 of 4




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION

UNITED STATES OF AMERICA,
                                                 CR-18-69-GF-BMM
               Plaintiff,
      vs.

COLE YOUNG BAD HAWK,                                    ORDER

               Defendant.


      United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on January 12, 2021. (Doc. 58.)

      When a party makes no objections, the Court need not review de novo the

proposed Findings and Recommendations. Bad Old Man v. Arn, 474 U.S. 140,

153-52 (1986). This Court will review Judge Johnston’s Findings and

Recommendations, however, for clear error. McDonnell Douglas Corp. v.

Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).
        Case 4:18-cr-00069-BMM Document 59 Filed 01/27/21 Page 2 of 4



      Judge Johnston conducted a revocation hearing on January 12, 2021. (Doc.

53.) The United States accused Bad Hawk of violating his conditions of supervised

release by failing to successfully complete his 180-day term at a residential re-entry

center. (Doc. 50.)

      At the revocation hearing, Bad Hawk admitted that he had violated the

conditions of his supervised release by failing to successfully complete his 180-day

term at a residential re-entry center. (Doc. 53.) Judge Johnston found that the

violation Bad Hawk admitted proved to be serious and warranted revocation, and

recommended that Bad Hawk receive a custodial sentence of 5 months, with 15

months of supervised release to follow. While on supervised release, Bad Hawk

should participate in any sober living treatment program and any mental health

treatment program recommended by his probation officer. Bad Hawk was advised

of the 14 day objection period and his right to allocute before the undersigned.

(Doc. 53.)

      The violation proves serious and warrants revocation of Bad Hawk’s

supervised release. The Court finds no clear error in Judge Johnston’s Findings and

Recommendations.

      Accordingly, IT IS ORDERED that Judge Johnston’s Findings and

Recommendations (Doc. 58) are ADOPTED IN FULL. IT IS FURTHER

ORDERED that Defendant Cole Young Bad Hawk be sentenced to a period of
           Case 4:18-cr-00069-BMM Document 59 Filed 01/27/21 Page 3 of 4



custody of 5 months with 15 months of supervised release to follow. While on

supervised release, Bad Hawk should participate in any sober living treatment

program and any mental health treatment program recommended by his probation

officer.

       DATED this 27th day of January, 2021.
Case 4:18-cr-00069-BMM Document 59 Filed 01/27/21 Page 4 of 4
